DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Final Office Action filed on July 6, 2021 is acknowledged.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments and arguments in the Response to Final Office Action filed July 6, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Schell (Reg. No. 50,776) on July 27, 2021.
The application has been amended as follows: 
In the claims:

In claim 23, l. 1, delete the words “wherein amplifying includes” and insert -- wherein amplifying the sequence target nucleic acid includes -- therefor.

Allowable Subject Matter
The following claims are allowed: 1-4, 19-23, 26-31 and 33-36.
Claims 1-4, 19-23, 26-31 and 33-36 are free of the art for the reasons already made of 
record in the Non-Final Office Action mailed December 9, 2020, and the Final Office Action mailed May 13, 2021. In addition, all of the outstanding 35 USC § 112 rejections have been overcome. 

Conclusion
Claims 1-4, 19-23, 26-31 and 33-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637